United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3265
                                   ___________

L. C. Snell,                          *
                                      *
           Appellant,                 *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
Hygrade Metal Moulding                * Western District of Arkansas.
Manufacturing Corp., Inc.; Ronnie     *
Pipkin,                               *     [UNPUBLISHED]
                                      *
           Appellees.                 *
                                 ___________

                          Submitted: April 11, 2002
                              Filed: April 16, 2002
                                   ___________

Before LOKEN, BEAM, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

       L.C. Snell appeals from the district court’s1 adverse grant of summary judgment
in his Title VII lawsuit against his former employer. Upon de novo review, see
Whitley v. Peer Review Sys., Inc., 221 F.3d 1053, 1055 (8th Cir. 2000), we conclude
that the summary judgment record before the district court would not allow a
factfinder to infer that Snell’s discharge was due to race discrimination.


      1
       The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.
Accordingly, we affirm. See 8th Cir. R. 47B.

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                -2-